UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                           -X
                                                           FILED
                                                        IN CLERK'S OFFICE
JUAN CAMPOS BONILLA, MANUEL                         U.S. DISTRICT COURT E.D.N.Y.
GONZALES HERNANDEZ,MANUEL
DUTAN QUIROGA,and GABRIEL PENA,                    * AU6 - 7 2019 ★
individually and on behalfofothers similarly
situated, and GERARDO PEREZ ESCOBAR,                BROOKLYN OFFICE


                     Plaintiff,
                                                        NOT FOR PUBLICATION
                                                        ORDER
       -against-
                                                        18-CV-453(CBA)(LB)

MITSIS BAKERY CORP.(cFb/a HOT TASTY
BAKERY),XIAO YUE (a.k.a. JENNIFER
YUE), JAY SESSLER, MIKE
ZARMAKOUPIS,and Z&X BAKERY CORP.
(d/b/a HOT TASTY BAKERY),

                      Defendants.
                                           -X

AMON,United States District Judge:

       Plaintiffs Juan Campos Bonilla, Manuel Gonzales Hernandez, Manuel Dutan Quiroga, and

Gabriel Pena, individually and on behalf of others similarly situated, and Gerardo Perez Escobar
bring this action against Mitsis Bakery Corp.(d/b/a Hot Tasty Bakery), Xiao Yue (a.k.a. Jetmifer
Yue),Jay Sessler, Mike Zarmakoupis,and Z&X Bakery Corp.(d/b/a Hot Tasty Bakery)to recover
unpaid overtime wages pursuant to the Fair Labor Standards Act of 1938,29 U.S.C. § 201 et seq.,
for violations of New York Labor Law §§ 190 et seq. and 650 et seq., and for violations of the

spread of hours and overtime wage orders of the New York Commissioner of Labor codified at
N.Y. COMP.Codes R.& Regs. Tit. 12,§ 146-1.6. In May of2019,the parties informed the Court

that they had reached a settlement, and the Court referred review of the proposed settlement
agreement to the Honorable Ramon Reyes, U.S. Magistrate Judge, under Cheeks v. Freeport
Pancake House. 796 F.3d 199, 206 (2d Cir. 2015). Magistrate Judge Reyes submitted a Report
and Recommendation("R&R")recommending that the Court approve the settlement. (D.E. dated

7/18/2019.)

       No party has objected to the R&R,and the time for doing so has passed. When deciding

whether to adopt a report and recommendation, a district court "may accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate judge." 28 U.S.C.

§ 636(b)(1). To accept those portions ofthe R&R to which no timely objection has been made,"a

district court need only satisfy itself that there is no clear error on the face of the record." Jarvis

V. N. Am. Globex Fund. L.P.. 823 F. Supp. 2d 161, 163(E.D.N.Y. 2011)(internal quotation marks

and citation omitted). The Court has reviewed the record and, finding no clear error, adopts the

R&R as the opinion of the Court.

        The Court finds the settlement agreement to be fair and reasonable, and approves the

settlement agreement.

        SO ORDERED.




Dated: August       2019
        Brooklyn, New York                                s/Carol Bagley Amon
                                                       Carol Bagley Ai(no
                                                       United States Dist:      udge
